NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 1–23 are allowed. Applicant’s Reply (12 October 2021) amended the independent claims 1, 21 and 22, from which claims 2–20 and 23 depend. Claims 1, 21 and 22 now require
“wherein the waveguide includes through holes arranged to accommodate fasteners installed via the front of the waveguide, the fasteners engaging and securing the first transducer to the waveguide,
“wherein a first acoustic seal is formed between the waveguide and the first transducer and wherein the fasteners pull the second transducer into contact with the waveguide to form a second acoustic seal between the waveguide and the second transducer.”
These limitations, in combination with the rest of the claims’ limitations, differentiate the independent claims from the cited prior art. In particular, none of the cited references describe, teach or suggest forming first and second acoustic seals between a waveguide and first and second transducers with fasteners that pass through the front of the waveguide to secure the first transducer to the waveguide and that pull the second transducer into contact with the waveguide. For the foregoing reasons, claims 1–23 are allowable over the cited prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/6/2021